         Case 1:21-cv-00616-RP Document 24 Filed 07/15/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

                                                     )
 WHOLE WOMAN’S HEALTH, et al.,                           CASE NO. 1:21-CV-00616-RP
                                                     )
                                                     )
                              Plaintiffs,
                                                     )
                                                     )
 v.
                                                     )
                                                     )
 AUSTIN REEVE JACKSON, et al.,
                                                     )
                                                     )
                              Defendants.


                                APPEARANCE OF COUNSEL



To:   The clerk of court and all parties of record

      I am admitted or otherwise authorized to practice in this Court, and I appear in this case

      as counsel for: Plaintiffs The Afiya Center, Frontera Fund, Fund Texas Choice, Jane’s

      Due Process, Lilith Fund for Reproductive Equity, and North Texas Equal Access Fund.

Date: July 15, 2021


                                                             Respectfully submitted,


                                                             Stephanie Toti
                                                             N.Y. Bar No. 4270807
                                                             LAWYERING PROJECT
                                                             41 Schermerhorn Street, No. 1056
                                                             Brooklyn, NY 11201
                                                             stoti@layweringproject.org
                                                             Phone: (646) 490-1083
